Citation Nr: 0939317	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  09-15 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claim.

In June 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of the June 2009 hearing, there was no competent 
evidence of a diagnosis of tinnitus.  Since the hearing, the 
Veteran has submitted competent evidence of a diagnosis of 
chronic tinnitus.  The Board thus finds that a remand is 
necessary to obtain a competent opinion on whether the post 
service diagnosis of tinnitus is attributable to service or a 
service-connected disability.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
audiological evaluation to determine the 
etiology of his tinnitus.  The Veteran's  
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings from the examination, 
the examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater  probability) that the 
diagnosed disorder is etiologically 
related to the Veteran's period of active 
service or the service-connected bilateral 
hearing loss.  The examiner must identify 
and explain the medical basis or bases, 
with identification of evidence in the 
record.

2.  The RO/AMC should then re-adjudicate 
the Veteran's claim for service connection 
for tinnitus.  If the benefit remains 
denied, the Veteran should be provided a 
supplemental statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

